Citation Nr: 1139997	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of protruded lumbar disc prior to December 16, 2009 and in excess of 40 percent thereafter.   

2.  Entitlement to a rating in excess of 10 percent for chronic right hip muscular strain.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The issue of entitlement to an increased rating for residuals of a protruded lumbar disc is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to April 26, 2010, chronic right hip muscular strain was manifested by pain and by full range of motion of the hip.

2. Upon VA examination on April 26, 2010, chronic right hip muscular strain was manifested by flexion to 50 degrees and by functional loss due to pain.


CONCLUSIONS OF LAW

1.  Prior to April 26, 2010, the criteria for a rating in excess of 10 percent for chronic right hip muscular strain were not met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, Diagnostic Codes 5250-5255 (2011).  

2.  The criteria for a 20 percent rating for chronic right hip muscular strain were met as of April 26, 2010.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, Diagnostic Codes 5250-5255 (2011).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A March 2005 letter provided the Veteran with notice of the evidence required to substantiate the claim for service connection for a low back disability.  An August 2008 letter provided notice regarding the claim for service connection for a right hip disability.  These letters informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The August 2008 letter explained how disability ratings and effective dates are determined.  Although the August 2008 letter was furnished after the rating decision on appeal, any defect with respect to the timing of the notice was cured by readjudication in the November 2008 Supplemental Statement of the Case.  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  

The Veteran has been afforded VA examinations.  The Board notes that the Veteran was in a wheelchair for his most recent VA examination.  In a brief dated in April 2011, the Veteran's representative noted that the Veteran was in a wheelchair for the most recent VA examination and requested that the Board remand this matter in order to obtain a new VA examination to ascertain the current severity of the Veteran's disabilities.  The Board notes that a report of information dated in April 2011 indicated that the Veteran reported that he did not want to attend a VA examination because he was in too much pain.  As the Veteran has indicated to the RO that he does not wish to attend another VA examination, the Board finds that it is not necessary to remand this case for a new examination for the Veteran's right hip disability.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 , 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7  (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008) 

In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the current level of impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall given the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In a June 2005 rating decision, the RO granted service connection for a right hip condition and assigned a 10 percent rating.  The Veteran has appealed the initial rating assigned.  

The Veteran's hip disability is evaluated according to DC 5252, which pertains to limitation of flexion of the thigh.  DC 5252 provides that a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is assignable for flexion limited to 30 degrees.  A 30 percent rating is assignable for flexion limited to 20 degrees.  A maximum rating of 40 percent is assignable where flexion is limited to 10 degrees.  38 C.F.R. § 4.73, Diagnostic Code 5252 (2011).    

VA regulation provides that normal flexion of the hip is 125 degrees, and normal abduction of the hip is 45 degrees.  See 38 C.F.R. § 4.71a , Plate II.

Upon VA examination in May 2005, the examiner noted pain in lateral portions of the right hip.  It was noted that the Veteran had subjective feelings of pain and easy fatigue in the hip.  Examination of the hips revealed full motion bilaterally.  Rotation and abduction were normal and equal.  The right hip had some mild muscular tenderness.  It was noted that hip motion was to 135 degrees bilaterally.  

Upon VA examination in April 2007, the Veteran reported a two year history of hip pain.  The right hip pain was mostly lateral and posterior.  The Veteran reported subjective feelings of pain, weakness and easy fatigue in the right hip.  Flare-ups with activity tended to bother the back and the right hip.  Flare-ups are usually with standing, walking or driving.  

Upon physical examination, hip motion was 0 to 135 degrees bilaterally.  Rotation and abduction were normal and equal.  Pain with movement was quite bothersome on the right and was mild on the left.  Pain increased toward the end of motion.  Both hips were tender in the buttock area in the muscular tissues.  The examiner's assessment was chronic muscular strain plus referred pain from the back.  

The Veteran had a VA examination in April 2010.  The Veteran reported back pain radiating into the lateral and posterior portions of the right hip.  There was no anterior hip pain.  The right thigh had occasional discomfort radiating down from the hip and the back.  

It was noted that the Veteran had subjective feelings of pain, weakness and easy fatigue in the right hip.  

The examination report indicates that the Veteran was examined in a wheelchair.  Hip motion allowed for flexion to 50 degrees in the wheelchair at the right hip.  Extension was 45 degrees.  The examiner noted that the hip therefore has 5 degrees of motion in the chair.  The Veteran reported that his hip goes nearly straight when lying down in bed.  The examiner indicated that an arbitrary number for that would be to say that his hip motion would be from 5 degrees to 50 degrees.  Rotation and abduction were poor on the right due to pain.  It was noted that the right hip had tenderness laterally and posteriorly.  Tenderness was mainly in muscular areas.  Pain was also mainly lateral and posterior at the right hip.  The examiner's assessment was chronic muscular strain plus referred pain from the low back plus degenerative arthritis of the hip joint.   

The above evidence establishes that the Veteran had normal flexion of the right hip, to 135 degrees, during the period prior to the April 2010 VA examination.  Upon VA examination in April 2010, the Veteran had flexion of the hip to 50 degrees and  had poor rotation and abduction due to pain.  

The Board finds that a rating in excess of 10 percent is not warranted in the time period prior to the April 2010 VA examination, as it is not shown that the severity of the Veteran's right hip disability more nearly approximated flexion limited to 30 degrees, even when functional loss of the hip is considered.   

The Board finds that the criteria for a 20 percent rating were met as the April 26, 2010 VA examination.  The April 2010 VA examination indicates that the Veteran had flexion of the hip of 50 degrees and also had poor rotation and abduction of the hip because of pain.  In light of the range of motion findings and the functional loss due to pain, the Board concludes that a 20 percent rating is warranted as of April 26, 2010.  The Board finds that a rating in excess of 20 percent is not assignable, as the record does not show flexion limited to 20 degrees (DC 5252) or ankylosis of the hip (DC 5250).  Accordingly, a 20 percent rating, but no higher, is assigned from April 26, 2010.  

III.  Extraschedular ratings

Extraschedular ratings under 38 C.F.R. § 3.3 .21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has been in receipt of a total disability rating based upon individual unemployability (TDIU) since December 16, 2009.  In this case, Veteran's hip disability is appropriately contemplated by the schedular criteria.    The record does not show marked interference with employment or frequent periods of hospitalization due to the right hip disability.  In his claim for TDIU, the Veteran indicated that he was unable to work because of his service-connected lumbar spine disability.   Accordingly, the Board concludes that referral to the Director of Compensation and Pension for consideration of an extraschedular rating is not warranted.   





ORDER

An evaluation in excess of 10 percent for chronic right hip muscular strain is denied prior to April 26, 2010.

A 20 percent evaluation is granted for chronic right hip muscular strain as of April 26, 2010, subject to regulations governing the payment of monetary benefits.  


REMAND

Additional development is necessary with respect to the claim for an increased rating for residuals of protruded lumbar disc.

VA outpatient treatment records and examination reports reflect findings of lumbar radiculopathy and complaints of tingling and numbness in the right foot.  VA records dated in December 2009 noted the Veteran's complaint of urinary incontinence.

The General Rating Formula for Diseases and Injuries of the Spine provides that  
any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  Note (1).

The record currently before the Board current record does not contain a medical opinion as to whether there are neurologic impairments associated with 
service-connected residuals of protruded lumbar disc.  On remand, the Veteran should be scheduled for a VA examination to identify any associated neurologic abnormalities.  







Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to perform a neurological examination.  The claims file should be made available for the examiner's review, and the examination report should indicate that such a review was conducted.

2.  The examiner should identify any neurologic disabilities of the lower extremities. For each neurologic disability of the lower extremities identified by the examiner, the examiner should state whether such disability is at least as likely as not (50 percent or greater likelihood) related to the Veteran's service-connected residuals of protruded lumbar disc

3.  The examiner should state whether urinary incontinence is at least as likely as not (50 percent or greater likelihood) related to the Veteran's service-connected residuals of protruded lumbar disc.

4.  The examiner should identify the specific nerves affected.  For each nerve identified, the examiner should indicate whether the impairment is best described as neuritis, neuralgia or paralysis.  Any neuritis, neuralgia or paralysis identified by the examiner should be described as mild, moderate or severe.  The examiner should specifically indicate whether the identified neurologic impairment is manifested by symptoms such as muscle spasm, loss of reflexes, muscle atrophy, sensory disturbances and/or pain.      

4.  Following the requested development, the Veteran's claim should be readjudicated based upon all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and should have an applicable opportunity to respond.  The case should then be returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


